Citation Nr: 0815792	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-08 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 50 percent for a major 
depressive disorder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from January 2000 until 
September 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in Newark, New Jersey.

By a May 2005 rating decision, the RO awarded a 30 percent 
rating for her service connected major depressive disorder 
effective October 30, 2002.  During the pendency of this 
appeal, the RO later increased the disability rating from 30 
to 50 percent, effective October 30, 2002.  Therefore, 
throughout the entire rating period on appeal, the veteran 
has been assigned a 50 percent rating for her major 
depressive disorder.

In June 2005, the veteran requested review by a Decision 
Review Officer (DRO) of her claim on appeal.  In a February 
2006 statement of the case a DRO addressed her claim de novo 
as part of the appeal process. See 38 CFR § 3.2600 (2007).  
The Board accordingly considers the claim to have been 
properly adjudicated at the RO level, including for purposes 
of appellate review.

In accordance with the veteran's request, in January 2008, a 
hearing was held before the undersigned Veterans Law Judge.  
A transcript of this hearing is of record.

The Board notes that subsequent to her hearing, the veteran 
submitted additional VA treatment records to the Board 
without a waiver of RO consideration.  In this regard, the 
Court has held that when the Board considers additional 
evidence without remanding the case to the RO for initial 
consideration, the appellant is denied a "review on 
appeal."  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

However, in the present case, the additional VA treatment 
records submitted by the veteran are duplicative of the 
evidence of record at the time the RO considered her claim 
and the bulk of the records do not relate to the claim on 
appeal.  Specifically, the submitted records relevant to her 
claim on appeal contain continued complaints and treatment 
for her major depressive disorder.  For this reason, the 
Board may proceed with appellate consideration at the present 
time. 


FINDING OF FACT

Throughout the rating period on appeal, the veteran's major 
depressive disorder has been manifested by no more than 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, judgment, thinking, 
and mood. 


CONCLUSION OF LAW

The schedular criteria for a 70 percent rating, but no more, 
for major depressive disorder have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9434 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007). 

At the outset, the Board notes that the veteran's claim is an 
appeal from an initial assignment of a disability rating.  As 
such, the claim requires consideration of the entire time 
period involved, and contemplates staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

Major depressive disorder is evaluated under the general 
rating formula for mental disorders.  See 38 C.F.R. § 4.130, 
DC 9411.  Under this general rating formula, a
50 percent evaluation is warranted where the evidence 
demonstrates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships. 

In order to be entitled to the next-higher 70 percent rating 
under DC 9411, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent rating.  38 C.F.R. § 4.130. 

Based on a review of the record, the Board finds that a 70 
percent rating is warranted.  For example, the competent 
evidence demonstrates that the veteran has exhibited some 
suicidal ideation.  Specifically, she testified at her 
hearing that she had thoughts of suicide.  The Board 
acknowledges that she denied any suicidal or homicidal intent 
in VA treatment records and at the May 2005 and May 2007 VA 
examinations.  However, in both of those examinations she 
reported sadness and crying spells.  Similar evidence is 
contained in her VA treatment records.  Additionally, during 
her May 2007 VA examination she expressed feelings of 
worthlessness. 

Further, in an October 2002 VA mental health assessment, it 
was noted that the veteran was vulnerable to ruminating and 
obsessing behavior.  Regarding any speech and thought 
disorders, upon examination in May 2005, her speech was 
described as clear and relevant.  Similarly, in the May 2007 
VA examination it was normal.  VA outpatient treatment 
records dated in 2007, note that her speech was in a relevant 
and coherent manner.  The evidence of record during this 
period also indicated that she had persistent nightmares and 
sleep impairment.  Additionally, during the May 2007 
examination, she reported that her concentration was poor.   

Moreover, VA treatment records reflect that the veteran has 
occupational and social impairment as a result of her 
depression that affects her ability to function 
independently, appropriately and effectively.  VA treatment 
records and the May 2007 VA examination continuously describe 
her mood as depressed.  In a recent February 2008 treatment 
record, she was described as seriously depressed.  Throughout 
the record, her affect has also been characterized as sad, 
constricted, depressed, and tearful.  

Not only do treatment records reflect depressive symptoms, 
but they also show that these symptoms have affected her 
ability to function independently, appropriately and 
effectively.  For example, she testified that her depression 
was a primary factor in leaving her employment as a 
substitute teacher.  She testified that she became 
overwhelmed with depression and was unable to work.  As a 
result of her unemployment, the veteran indicated in VA 
treatment records, examinations, and during her hearing that 
she does not do much during the day.  

Moreover, during the May 2005 VA examination she reported an 
inability to function independently.  Specifically, she 
indicated that her husband helped her get out of bed, shower, 
and dressed everyday.  He was also primarily responsible for 
washing the laundry, preparing meals, and cleaning the house 
for the family.  These statements are consistent with her 
hearing testimony.          

Indeed, there is a showing that the veteran has an inability 
to function independently, appropriately, and effectively as 
a result of continuous depression leading to occupational and 
social impairment that is contemplated under the next-higher 
70 percent rating.  
 
Furthermore, there is a clear showing of impaired judgment.  
For instance, VA examination dated May 2005 found that the 
veteran had fair insight and impaired judgment.  The examiner 
further detailed that she often questioned her own decisions 
making her further reliant on her husband.  It was also noted 
in an April 2005 VA treatment record that she was easily 
irritable.  Based on the above, the Board finds that the 
veteran has experienced symptoms of impaired judgment causing 
occupational and social impairment during the rating period 
on appeal that would warrant a 70 percent rating for her 
major depressive disorder.        

The evidence of record does not demonstrate any spatial 
disorientation.  Rather, the VA examination reports and 
treatment records continuously state that the veteran was 
oriented in all three spheres, her thought process is intact 
and she had no intellectual impairment.  However, during the 
May 2005 VA examination, she was described as easily 
distracted and having an impaired visual and auditory memory.  
Nevertheless, the examiner concluded that she was competent 
to manager her own funds.    

Although VA outpatient treatment records and examinations 
consistently noted that she appeared casually dressed and 
groomed, her May 2005 VA examination and the testimony she 
provided at her personal hearing reflect that she received 
assistance from her husband getting out of bed, bathing, and 
dressing.  She also reported that he did all the household 
chores.  

The Board acknowledges that her May 2007 VA examination 
report reflected that she was able to take care of her 
activities of daily living; however, this finding is not 
consistent with the evidence of record.  Therefore, the 
objective evidence reflects that she is unable to care for 
her personal hygiene and appearance without the assistance of 
her husband.  Such finding warrants a 70 percent rating for 
her major depressive disorder.        

Additionally, she testified that she had difficulty adapting 
to stressful circumstances (including work or a worklike 
setting), which has caused occupational and social impairment 
as contemplated with the next-higher 70 percent rating.  
Specifically, during her hearing, she testified that she 
worked as a substitute teacher for 7 months and left after 
she was overwhelmed with depression.  

Additionally, VA treatment records from October 2002 and 
April 2005 and her May 2005 VA examination reflect that she 
has a difficult time making decisions.  Moreover, a recent 
May 2008 VA treatment record described her symptoms as pain 
with limited function.  An April 2005 VA treatment record 
also reflects that she had little interest or energy to do 
anything and spent most of her day reading and watching 
television in her bedroom.  Such statements are consistent 
with the testimony she gave during the January 2008 hearing.     

Moreover, the record reflects that the veteran has an 
inability to establish and maintain effective relationships, 
which has caused occupational and social impairment.  VA 
treatment records reflect that she has few friends and that 
she has a tense relationship with her husband and 
stepdaughter.  Specifically, a February 2008 VA treatment 
record notes that her mood affects her family.  Her husband 
testified at the January 2008 hearing that her stepdaughter 
does not like being around the veteran and had moved out 
temporarily to avoid contact with her.  

Treatment records dated during the relevant time frame 
reflect Global Assessment of Functioning (GAF) scores between 
65 and 45.  GAF is a scale used by a mental health 
professional and reflects psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  The scale may be relevant in 
evaluating mental disability.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994)). 

In this regard, GAF scores from 61 to 70 reflect some mild 
symptoms (e.g. depressed mood, and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g. occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  

GAF scores of 51 to 60 generally reflect some moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers). 

Additionally, GAF scores ranging between 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  

In this case, the evidence shows that the veteran has no 
friends with whom she interacts on a regular basis, that she 
spends the vast majority of her time in her bedroom, has a 
strained relationship with her husband and stepdaughter, she 
is unable to care for her personal hygiene or appearance by 
herself, and has had suicidal thoughts.  Her memory was also 
found to be impaired and her ability to work has been 
increasingly strained.  

Based on the above findings, the Board finds that the 
veteran's disability more nearly approximates a 70 percent 
disability rating for her major depressive disorder.  Her 
history demonstrates clear occupational and social 
impairment, with deficiencies in most areas.  Therefore, a 70 
percent rating is warranted.

With respect to whether her disability warrants a total 100 
percent disability rating for this period, the Board finds 
that the preponderance of the evidence is against entering 
such a finding.  The veteran has not been shown during this 
period to have gross impairment in her thought process or 
communication.  

Further, she consistently has denied having any delusions or 
hallucinations.  Additionally, while the veteran has had 
thoughts of suicide, there is no evidence that her major 
depressive disorder has caused persistent danger of hurting 
herself or others or grossly inappropriate behavior.  

Moreover, she is not disoriented as to time or place and 
there is no evidence that she suffers from memory loss 
manifested by an inability to recall the names of close 
relatives, her own occupation, or her own name.  As such, the 
Board finds that an evaluation in excess of 100 percent is 
not warranted.  

The Board has considered the statements and testimony from 
the veteran and her husband regarding her service-connected 
major depressive disorder.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran and her husband are competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to them through their senses.  Layno, 
6 Vet. App. at 470.  As lay persons, however, they are not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

The Board has also considered whether staged ratings are 
appropriate during the entire rating period on appeal, but 
finds no distinct time periods where the veteran's symptoms 
warranted different ratings.  

Additionally, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2007) is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's increased rating claim arises from her 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA and private treatment records.  
Additionally, in May 2005 and May 2007 she was afforded 
formal VA examinations.  She was also provided an opportunity 
to set forth her contentions during the hearing before the 
undersigned Veterans Law Judge.  The Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 




ORDER

A 70 percent disability rating, but no more, for major 
depressive disorder is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


